Name: Commission Regulation (EEC) No 1932/82 of 16 July 1982 correcting Regulation (EEC) No 1918/82 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 82 Official Journal of the European Communities No L 209/45 COMMISSION REGULATION (EEC) No 1932/82 of 16 July 1982 correcting Regulation (EEC) No 1918/82 fixing the export refunds on cereals and on wheat or rye flour, groats and meal management committee ; whereas it is therefore neces ­ sary to amend the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commis ­ sion Regulation (EEC) No 1918/82 of 15 July 1982 (3) ; whereas a check has revealed that as the result of an error the Annex to that Regulation does not correspond to that submitted for the opinion of the The amount '60-80 appearing in the Annex to Regu ­ lation (EEC) No 1918/82 under subheading ex 11.01 B of the Common Customs Tariff is replaced by '35-00 '. Article 2 This Regulation shall enter into force on 17 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6. 1982, p . 1 . (3) OJ No L 208, 16 . 7. 1982, p . 61 .